Order                                                                            Michigan Supreme Court
                                                                                       Lansing, Michigan

  May 8, 2015                                                                            Robert P. Young, Jr.,
                                                                                                    Chief Justice

                                                                                          Stephen J. Markman
  150764 & (73)(79)                                                                           Mary Beth Kelly
                                                                                               Brian K. Zahra
                                                                                       Bridget M. McCormack
                                                                                             David F. Viviano
  DIME, LLC,                                                                             Richard H. Bernstein,
                                                                                                         Justices
                Plaintiff-Appellee,
                                                              SC: 150764
  v                                                           COA: 314752
                                                              Oakland CC: 2009-106478-CK
  GRISWOLD BUILDING, LLC, GRISWOLD
  PROPERTIES, LLC, COLASSAE, LLC, and
  WAAD NADHIR,
             Defendants-Appellants.
  ________________________________________/

         On order of the Chief Justice, the stipulation to dismiss the application for leave to
  appeal is GRANTED. The dismissal is with prejudice and without costs or fees to any
  party. The earlier-filed motion to supplement the record is denied as moot.




                      I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                foregoing is a true and complete copy of the order entered at the direction of the Court.
                                May 8, 2015